Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 23 September 2022 has been entered. Claims 1-23 are pending. Applicant's amendments have overcome each and every objection previously set forth in the Non-Final Office Action mailed 23 June 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,353,205 B1 to Izard in view of US Pub. No. 2010/0084188 A1 to Rajvanshi et al. and US Pat. No. 4,167,056 to Nattel.
Regarding claim 1, Izard discloses a method of removing an arbor from a saw blade S (the arbor including arbor body 11; note that the arbor is referred to as a ‘knock out’ arbor at col. 2, lines 31-33, teaching the removal of the arbor), the arbor including an arbor body 11, a central bore 10 formed through the arbor body 11 (see Fig. 2), and an aperture formed through the arbor body 11 and separate from the central bore 10 (see the annotated Fig. below, noting that the unlike the linear etching extensions, the aperture has a slight curvature to it thus distinguishing the aperture from the etching; see also col. 1, lines 56-59, which indicates that the aperture is ‘through the arbor body’ because only the tags 12 hold the diamond shaped arbor body 11 in place; also, claim 5 requires that the aperture is enlarged relative to the extensions, so claim 1 should not be interpreted as implicitly requiring that the aperture is enlarged because that feature is expressly included in a dependent claim), the method comprising: 
at least partially separating the arbor body 11 from a remainder of the saw blade S (the arbor body 11 is fully separated from the remainder of the saw blade S when the arbor body 11 is knocked out to allow use of the diamond shaped opening in the saw blade S, noting that the arbor body 11 being referred to as a ‘knock out’ at col. 2, lines 31-33 teaches the removal of the arbor 11); and
removing the arbor body 11 from the remainder of the saw blade S after the arbor body 11 is sufficiently separated (the removal of the arbor body 11 from the remainder of the saw blade S is taught by the arbor being a ‘knock out’; in regards to ‘after the arbor body is sufficiently separated’, this limitation is met because the tags 12 must be separated in order to knock out the arbor body 11).

    PNG
    media_image1.png
    817
    1034
    media_image1.png
    Greyscale

Regarding claim 4, Izard discloses that the central bore 10 is circular (see Fig. 2), wherein the arbor body 11 is diamond shaped (see Fig. 2), and wherein the removing of the arbor body 11 from the remainder of the saw blade S includes leaving a diamond shaped opening in the saw blade S (see col. 1, lines 19-20; this feature is also evident from Fig. 2, following the knocking out of the arbor body 11 per col. 2, lines 31-33).
Regarding claim 14, Izard discloses a method of removing an arbor from a saw blade S (the arbor including arbor body 11; note that the arbor is referred to as a ‘knock out’ arbor at col. 2, lines 31-33, teaching the removal of the arbor), the saw blade S including a front face (the front face facing out of the page relative to Fig. 2), a rear face opposite the front face (the rear face facing into the page relative to Fig. 2), an outer periphery edge between the front face and the rear face (the outer peripheral edge at a circumference relative to Fig. 2), and a cutting edge located on the outer periphery edge (see the teeth on the outer periphery edge in Fig. 2, which teeth define the cutting edge), the arbor located at a center of the saw blade S (see Fig. 2) and including an arbor body 11 integrally formed with the front and rear faces (see Fig. 2; see also col. 1, lines 46-48 and col. 2, lines 33-36 – the laser cutting process leaves tags 12 that cause the body 11 to be integrally formed with the front and rear faces), a central bore 10 formed through the arbor body 11 (see Fig. 2), and an aperture formed through the front face and the rear face at a perimeter of the arbor body 11 (see the annotated Fig. above, noting that the unlike the linear etching extensions, the aperture has a slight curvature to it thus distinguishing the aperture from the etching; see also col. 1, lines 56-59, which indicates that the aperture is ‘through the front face and the rear face’ because only the tags 12 hold the diamond shaped arbor body 11 in place), the aperture spaced apart from the central bore 10 (see the annotated Fig. above), the method comprising:
separating the arbor body 11 from a remainder of the saw blade S (when the arbor body 11 is knocked out per col. 2, lines 31-33 to use a diamond shaped arbor per col. 1, lines 19-21); and 
removing the arbor body 11 from the remainder of the saw blade S after the arbor body 11 is sufficiently separated (when the arbor body 11 is knocked out per col. 2, lines 31-33 to use a diamond shaped arbor per col. 1, lines 19-21; removing the arbor body 11 requires separating the body 11 from the saw blade S – otherwise, the arbor body 11 remains attached to the saw blade S).
	Regarding claim 15, Izard discloses at least partially separating the arbor body 11 from the remainder of the saw blade S (in order to knock out the arbor body per col. 2, lines 31-33).
	Regarding claim 16, Izard discloses that the central bore 10 is circular (see Fig. 2), wherein the arbor body 11 is diamond shaped (see Fig. 2), and wherein the removing of the arbor body 11 from the remainder of the saw blade S includes leaving a diamond shaped opening in the saw blade S (see Fig. 2 and col. 1, lines 19-21 and col. 2, lines 31-33).
	Regarding claim 17, Izard discloses that the perimeter of the arbor body 11 is partially defined by an etching (the etching including the first and second extensions in the annotated Fig. above), the etching including a first end and a second end (a left end of the first extension and a right end of the second extension, respectively, relative to the annotated Fig. above), and wherein the aperture is positioned between the first and second ends of the etching (see the annotated Fig. above), wherein a first uninterrupted portion 12 is positioned adjacent the first end of the etching (see the portion 12 at the left end of the first extension in the annotated Fig. above) and a second uninterrupted portion 12 is positioned adjacent the second end of the etching (see the portion 12 at the right end of the second extension in the annotated Fig. above), wherein the etching defines an obtuse angle (see the annotated Fig. above, where the obtuse angle is evident from the diamond shape of the arbor body 11), and wherein the aperture is positioned at a vertex of the etching (see the annotated Fig. above).
	Regarding claim 18, Izard teaches tags 12 at the ends of the arbor body 11 (see Fig. 2), so that when a torque is applied to the arbor body 11, the arbor body 11 pivots about an axis passing through the tags 12, which axis also extends through a center of the bore 10 (see a horizontal axis in Fig. 2 – the tags 12 are the only structure holding the arbor body 11 to the remainder of the saw blade S).
	Regarding claim 20, Izard discloses that the arbor body 11 includes uninterrupted portions 12 that connect the arbor body 11 to the reminder of the saw blade S (see Fig. 2), and wherein the removing of the arbor body 11 from the remainder of the saw blade S includes separating the uninterrupted portions 12 from the remainder of the saw blade S (since the arbor body 11 is a knockout, the knocking out of the arbor body 11 includes separating tags 12).
Izard fails to explicitly disclose any technique to remove the knock out arbor from the remainder of the saw body. As a result, Izard fails to disclose: inserting a tool into the aperture; and that the arbor body is at least partially separated from the remainder of the saw blade by pivoting the tool inside the aperture and by lifting the tool away from the saw blade, all as required by claim 1. Izard also fails to disclose applying an alternating lifting force and downward force to the tool until the arbor body separates from the remainder of the saw blade as required by claim 3; and that the inserting of the tool includes inserting a head of a screwdriver into the aperture as required by claim 6. Further still, Izard fails to disclose inserting a tool into the aperture; and that separating the arbor body is achieved by applying an alternating lifting force and downward force to the tool, as required by claim 14; that the arbor body is at least partially separated by pivoting the tool axially inside the aperture after the inserting of the tool into the aperture as required by claim 15; that the applying of the alternating lifting and downward force includes pivoting the arbor about a pivot axis that extends through a center of the bore as required by claim 18; and that the inserting of the tool includes inserting a head of a screwdriver into the aperture as required by claim 19.
Rajvanshi is pertinent to the problem of removing a knockout (see Rajvanshi’s teachings at paragraph 56 and Figs. 2 and 3). Rajvanshi teaches: inserting a tool (screwdriver 95) into an aperture of a knockout (see Fig. 2 and paragraph 56; the apertures are referred to as openings in paragraph 56 and are shown in Fig. 1A); and that the knockout is at least partially separated from a remainder of an adjoining structure by axially pivoting the tool inside the aperture after the inserting of the tool into the aperture (see paragraph 56; the pivoting is ‘axial’ as required by claim 15 because the pivoting is about some axis, noting that the claim does not specific any particular axis about which the tool must be pivoted). [Claims 1, 14, and 15] Rajvanshi further teaches that the inserting of the tool includes a head 91 of a screwdriver 95 into the aperture (see Fig. 2 and paragraph 56). [Claims 6 and 19] Rajvanshi teaches that using a knockout with a screwdriver is advantageous because it is fast, convenient, and does not require specialized tools (see paragraph 56).
Therefore, it would have been obvious to one of ordinary skill in the art to remove the arbor body knockout of Izard using the method employing a screwdriver as disclosed by Rajvanshi. This modification is advantageous because the use of the screwdriver to remove the knockout as taught by Rajvanshi is fast, convenient, and does not require specialized tools.
Still, Izard, as modified, does not explicitly disclose that the arbor body is at least partially separated from the remainder of the saw blade by lifting the tool away from the saw blade as recited in claim 1; applying an alternating lifting force and downward force to the tool until the arbor body separates from the remainder of the saw blade as required by claim 3; that separating the arbor body is achieved by applying an alternating lifting force and downward force to the tool as required by claim 14; and that applying the alternating lifting and downward force includes pivoting the arbor about a pivot axis that extends through a center of the bore as required by claim 18.
Nattel, which is also pertinent to the problem of removing a knockout, teaches lifting a tool away from a structure from which a knockout is to be separated (the tool is lifted away relative to Fig. 4B when rocked back and forth as taught in the Abstract) [claim 1] and applying an alternating lifting force and downward force on a tool until the knockout separates from the remainder of the structure (when the tool is rocked back and forth as taught in the Abstract) [claims 3, 14, and 18]. Note also that when an alternating lifting and force and downward force are applied to the knockout configuration of Izard, as modified, the knockout pivots about a pivot axis that extends through the center of the bore because the tags holding the arbor body to the remainder of the saw define an axis passing through the center of the bore as explained above in regards to claim 18. Nattel teaches that when removing a knockout, tabs holding the knockout in place can be fatigued until they fracture by rocking a tool back and forth (see col. 3, lines 33-37).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a tool rocking back and forth step in the method of Izard, as modified, in view of the teachings of Nattel. The rocking back and forth step includes applying alternating lifting and downward force on the tool until the tabs holding the knockout in place fracture. This modification is advantageous in the event an initial pivoting action is insufficient to break the knockout free – the continued rocking of the tool increases the fatigue in the tags or tabs holding the knockout in place until the knockout eventually becomes free. This rocking force produces a pivoting movement of the arbor about a pivot axis extending through a center of the bore of Izard, as modified, in view of the location of the tags holding the arbor to the remainder of the saw blade. 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izard in view of Rajvanshi and Nattel as applied to claim 1, respectively, and further in view of US Pat. No. 4,785,655 to Pistritto et al.
Regarding claim 2, Izard, as modified, discloses that as the tool is pivoted inside the aperture, the size of the aperture increases (see the larger size of the aperture in Fig. 3 of Rajvanshi compared to the size of the aperture in Fig. 2 – note that the movement of the knockout away from the adjoining structure effectively increases the size of the knockout). 
Still, Izard, as modified, fails to explicitly disclose further inserting the tool into the aperture after the pivoting of the tool inside the aperture as required by claim 2. 
However, Pistritto teaches inserting a head of a screwdriver sufficiently far under a knockout that not only the tip of the screwdriver is under the knockout (see Fig. 1b, showing a flat side of the head of the screwdriver under the knockout). As is evident to one of ordinary skill in the art in view of Fig. 1b of Pistritto, the screwdriver is less likely to slip and inadvertently disengage the knockout when the head of the screwdriver is far under the knockout as shown in Fig. 1b of Pistritto, as opposed to having the tip of the head of the screwdriver abutting the edge of the knockout. 
Noting that Izard, as modified, initially has a knockout in a same plane as a remainder of the saw blade (see Fig. 2 of Izard), such that only a side edge of the knockout is accessible for engagement with a screwdriver, it would have been obvious to one of ordinary skill in the art to further insert the tool into the aperture as the tool pivots the arbor in order to achieve a screwdriver position that is less likely to slip as taught by Pistritto. This modification enhances safety by reducing the likelihood that the screwdriver will inadvertently disengage from the knockout during the application of force from the screwdriver to the knock. Instead of having only a small area of contact between the screwdriver and the knockout as taught by Izard, as modified, Pistritto teaches a screwdriver position that is less likely to slip. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izard in view of Rajvanshi and Nattel as applied to claim 1 above, and further in view of US Pat. No. 1,941,997 to Newman et al.
Regarding claim 5, Izard, as modified, discloses that a perimeter of the arbor body 11 is partially defined by an etching including a first extension and a second extension (see the annotated Fig. above), the first extension is a first line extending from the aperture in a first direction (see the annotated Fig. above), the second extension is a second line extending from the aperture in a second direction (see the annotated Fig. above), and the aperture is an opening that separates the first line from the second line (see the annotated Fig. above; the aperture being a curved opening that separates the first line from the second line), and wherein the first and second extensions form an obtuse angle (see the annotated Fig. above, where the obtuse angle is evident from the diamond shape of the arbor body 11).
	Izard, as modified, fails to disclose that the opening of the aperture is enlarged relative to the first and second extensions as required by claim 5.
Newman is pertinent to the same problem faced by the present invention, which problem is making a knockout more easily removable from a surrounding body (see Newman at page 1, lines 10-15 and page 1, lines 25-30; this problem is also acknowledged in the present written description at paragraph 22). Additionally, Newman’s disclosure is in the field of endeavor of construction tools, which field of endeavor also includes saws. Newman teaches a knockout body 12 (see Fig. 1; note that Newman uses the terms ‘knock-out’ and ‘pry-out’ interchangeably – see the use of ‘knock-out’ at page 1, line 56-57 approximately and at claim 7, and see the use of ‘pry-out’ at page 1, lines 53-55 and at claim 1, as examples) that includes an aperture 20 that is an enlarged opening relative to first and second extensions (see Fig. 1, where the opening is enlarged relative to the line of rupture 14), and the enlarged opening defined by the aperture 20 separates a first line of the rupture 14 from a second line of the rupture 14 (see Fig. 1, where the first line extends from a top side of the aperture 20 and the second line extends from the bottom side of the aperture 20). Newman teaches forming the aperture along the line of rupture at a location opposite the attachment point of the knockout body 12 (see Fig. 1). Newman teaches that providing an aperture that is an enlarged opening in a knockout body more easily allows a prying member to be inserted into the aperture, thus providing the advantage of attaining a maximum of leverage effect with the prying member (see page 1, lines 24-29). 
It would have been obvious to one of ordinary skill in the art to provide the apertures of Izard, as modified, in the form of enlarged openings as taught by Newman. This modification is advantageous because it facilitates inserting a tool into the aperture in order to attain increased leverage when removing the arbor body, which arbor body is a type of knockout. Moreover, in regards to Izard, as modified, pre-modification by Newman, although a user can use a tool having a sharply pointed tip to remove the arbor body, this technique still presents drawbacks relative to the teachings of Newman because this technique requires the use an uncommon tool (e.g., a sharp tipped awl is not as common of a tool as a flathead screwdriver), this technique presents a danger resulting from the use of a sharp-tip tool for a prying action (e.g., if the tool slips out of the aperture, the sharp tip of the tool may injure a user), and this technique relies on a limited sized surface area between the tool and the arbor body, thus being susceptible to the tool slipping out of the aperture under force. The present modification of Izard, as modified, further in view of Newman removes all these drawbacks because a common tool such as a flathead screwdriver can be used as the prying tool, a flathead screwdriver presents less danger than a sharp-tip tool due to lacking a sharply pointed tip, and a flathead screwdriver can engage a large surface area in the aperture when the aperture is in the form of an enlarged opening, thereby reducing the likelihood of the tool slipping out of the aperture. 
Claims 7, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,353,205 B1 to Izard in view of US Pub. No. 2010/0084188 A1 to Rajvanshi et al. and US Pat. No. 4,785,655 to Pistritto et al.
Regarding claim 7, Izard discloses a method of removing an arbor from a saw blade S (the arbor including arbor body 11; note that the arbor is referred to as a ‘knock out’ arbor at col. 2, lines 31-33, teaching the removal of the arbor), the saw blade S including a front face (the front face facing out of the page relative to Fig. 2), a rear face opposite the front face (the rear face facing into the page relative to Fig. 2), an outer periphery edge between the front face and the rear face (the outer peripheral edge at a circumference relative to Fig. 2), and a cutting edge located on the outer periphery edge (see the teeth on the outer periphery edge in Fig. 2, which teeth define the cutting edge), the arbor located at a center of the saw blade S (see Fig. 2) and including an arbor body 11 integrally formed with the front and rear faces (see Fig. 2; see also col. 1, lines 46-48 and col. 2, lines 33-36 – the laser cutting process leaves tags 12 that cause the body 11 to be integrally formed with the front and rear faces), a central bore 10 formed through the arbor body 11 (see Fig. 2), and an aperture formed through the front face and the rear face at a perimeter of the arbor body 11 (see the annotated Fig. above, noting that the unlike the linear etching extensions, the aperture has a slight curvature to it thus distinguishing the aperture from the etching; see also col. 1, lines 56-59, which indicates that the aperture is ‘through the front face and the rear face’ because only the tags 12 hold the diamond shaped arbor body 11 in place), the aperture spaced apart from the central bore 10 (see the annotated Fig. above), the method comprising:
at least partially separating the arbor body 11 from a remainder of the saw blade S (when the arbor body 11 is knocked out per col. 2, lines 31-33 to use a diamond shaped arbor per col. 1, lines 19-21); and 
removing the arbor body 11 from the remainder of the saw blade S (when the arbor body 11 is knocked out per col. 2, lines 31-33 to use a diamond shaped arbor per col. 1, lines 19-21).
	Regarding claim 11, Izard discloses that the central bore 10 is circular (see Fig. 2), wherein the arbor body 11 is diamond shaped (see Fig. 2), and wherein the of removing the arbor body 11 from the remainder of the saw blade S includes leaving a diamond shaped opening in the saw blade S (see Fig. 2 and col. 1, lines 19-21).	
Izard fails to disclose: inserting a tool into the aperture; that the arbor is at least partially separated from the remainder of the saw blade by pivoting the tool axially inside the aperture; and further inserting the tool into the aperture as the tool is pivoted, all as recited in claim 7; and that the inserting of the tool includes inserting a head of a screwdriver into the aperture as required by claim 13.
Rajvanshi is pertinent to the problem of removing a knockout (see Rajvanshi’s teachings at paragraph 56 and Figs. 2 and 3). Rajvanshi teaches: inserting a tool (screwdriver 95) into an aperture of a knockout (see Fig. 2 and paragraph 56; the apertures are referred to as openings in paragraph 56 and are shown in Fig. 1A); and that the knockout is at least partially separated from a remainder of an adjoining structure by pivoting the tool axially inside the aperture (see paragraph 56; the pivoting is ‘axially’ because the pivoting is about some axis, noting that the claim does not specific any particular axis about which the tool must be pivoted). [Claim 7] Rajvanshi further teaches that the inserting of the tool includes inserting a head 91 of a screwdriver 95 into the aperture (see Fig. 2 and paragraph 56). [Claim 13] Rajvanshi teaches that using a knockout with a screwdriver is advantageous because it is fast, convenient, and does not require specialized tools (see paragraph 56).
Therefore, it would have been obvious to one of ordinary skill in the art to remove the arbor body knockout of Izard using the method employing a screwdriver as disclosed by Rajvanshi. This modification is advantageous because the use of the screwdriver to remove the knockout as taught by Rajvanshi is fast, convenient, and does not require specialized tools.
Still, Izard, as modified, does not explicitly disclose further inserting the tool into the aperture as the tool is pivoted, all as recited in claim 7.
However, Pistritto teaches inserting a head of a screwdriver sufficiently far under a knockout that not only the tip of the screwdriver is under the knockout (see Fig. 1b, showing a flat side of the head of the screwdriver under the knockout). As is evident to one of ordinary skill in the art in view of Fig. 1b of Pistritto, the screwdriver is less likely to slip and inadvertently disengage the knockout when the head of the screwdriver is far under the knockout as shown in Fig. 1b of Pistritto, as opposed to having the tip of the head of the screwdriver abutting the edge of the knockout. 
Noting that Izard, as modified, initially has a knockout in a same plane as a remainder of the saw blade (see Fig. 2 of Izard), such that only a side edge of the knockout is accessible for engagement with a screwdriver, it would have been obvious to one of ordinary skill in the art to further insert the tool into the aperture as the tool is pivoted to achieve a screwdriver position that is less likely to slip as taught by Pistritto. This modification enhances safety by reducing the likelihood that the screwdriver will inadvertently disengage from the knockout during the application of force from the screwdriver to the knock. Instead of having only a small area of contact between the screwdriver and the knockout as taught by Izard, as modified, Pistritto teaches a screwdriver position that is less likely to slip. 
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izard in view of Rajvanshi and Pistritto to claim 7 above, and further in view of US Pat. No. 4,167,056 to Nattel.
Regarding claim 8, Izard, as modified, discloses that the aperture defines an inside edge (an edge of the aperture closest to the central bore 10; see the annotated Fig. above) and that pivoting the tool using the inside edge of the aperture as a fulcrum to separate the arbor body from the remainder of the saw blade (Fig. 3 of Rajvanshi shows pivoting the tool using the inside edge of the aperture as a fulcrum, which when applied to Izard as discussed above in regards to claim 7 results in separating the arbor body from the remainder of the saw blade using the inside edge as a fulcrum).
Regarding claim 10, Izard, as modified, discloses pivoting the arbor about a pivot axis that extends through a center of the bore (see Fig. 2 of Izard, showing tags 12 at the ends of the arbor body 11, which tags 12 define a pivot axis of the arbor body 11, noting that the tags 12 are aligned with the central bore 10 so that the pivot axis defined by the tags extends through the center of the bore 10; as a result, when Izard is modified to include the use of the screwdriver to pivot the arbor body as taught by Rajvanshi as discussed above in regards to claim 7, the arbor is pivoted about the pivot axis defined by the tags that extends through the center of the bore).
Izard, as modified, fails to explicitly disclose that pivoting the tool includes lifting the tool away from the saw blade as required by claim 8; applying an alternating lifting force and downward force to the tool until the arbor body separates from the remainder of the saw blade as required by claim 9; and that the applying of the alternating lifting force and downward force includes to pivot the arbor as required by claim 10.
Nattel, which is also pertinent to the problem of removing a knockout, teaches lifting a tool away from a structure from which a knockout is to be separated (the tool is lifted away relative to Fig. 4B when rocked back and forth as taught in the Abstract) [claim 8] and applying an alternating lifting force and downward force on a tool until the knockout separates from the remainder of the structure (when the tool is rocked back and forth as taught in the Abstract) [claims 9 and 10]. Note also that when an alternating lifting and force and downward force are applied to the knockout configuration of Izard, as modified, the knockout pivots about a pivot axis that extends through the center of the bore because the tags holding the arbor body to the remainder of the saw define an axis passing through the center of the bore as explained above in regards to claim 10. Nattel teaches that when removing a knockout, tabs holding the knockout in place can be fatigued until they fracture by rocking a tool back and forth (see col. 3, lines 33-37).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a tool rocking back and forth step in the method of Izard, as modified, in view of the teachings of Nattel. The rocking back and forth step includes applying alternating lifting and downward force on the tool until the tabs holding the knockout in place fracture. This modification is advantageous in the event an initial pivoting action is insufficient to break the knockout free – the continued rocking of the tool increases the fatigue in the tags or tabs holding the knockout in place until the knockout eventually becomes free. This rocking force produces a pivoting movement of the arbor about a pivot axis extending through a center of the bore of Izard, as modified, in view of the location of the tags holding the arbor to the remainder of the saw blade. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izard in view of Rajvanshi and Pistritto as applied to claim 7 above, and further in view of US Pat. No. 1,941,997 to Newman et al.
Regarding claim 12, Izard, as modified, discloses that the perimeter of the arbor body 11 is partially defined by an etching including a first extension and a second extension (see the annotated Fig. above), the first extension is a first line extending from the aperture in a first direction  (see the annotated Fig. above), the second extension is a second line extending from the aperture in a second direction  (see the annotated Fig. above), and the aperture is an opening that separates the first line from the second line (see the annotated Fig. above; the aperture being a curved opening that separates the first line from the second line), and wherein the aperture is positioned at a vertex of the first and second extensions (see the annotated Fig. above).
	Izard, as modified, fails to disclose that the opening of the aperture is enlarged relative to the first and second extensions as required by claim 12.
Newman is pertinent to the same problem faced by the present invention, which problem is making a knockout more easily removable from a surrounding body (see Newman at page 1, lines 10-15 and page 1, lines 25-30; this problem is also acknowledged in the present written description at paragraph 22). Additionally, Newman’s disclosure is in the field of endeavor of construction tools, which field of endeavor also includes saws. Newman teaches a knockout body 12 (see Fig. 1; note that Newman uses the terms ‘knock-out’ and ‘pry-out’ interchangeably – see the use of ‘knock-out’ at page 1, line 56-57 approximately and at claim 7, and see the use of ‘pry-out’ at page 1, lines 53-55 and at claim 1, as examples) that includes an aperture 20 that is an enlarged opening relative to first and second extensions (see Fig. 1, where the opening is enlarged relative to the line of rupture 14), and the enlarged opening defined by the aperture 20 separates a first line of the rupture 14 from a second line of the rupture 14 (see Fig. 1, where the first line extends from a top side of the aperture 20 and the second line extends from the bottom side of the aperture 20). Newman teaches forming the aperture along the line of rupture at a location opposite the attachment point of the knockout body 12 (see Fig. 1). Newman teaches that providing an aperture that is an enlarged opening in a knockout body more easily allows a prying member to be inserted into the aperture, thus providing the advantage of attaining a maximum of leverage effect with the prying member (see page 1, lines 24-29). 
It would have been obvious to one of ordinary skill in the art to provide the apertures of Izard, as modified, in the form of enlarged openings as taught by Newman. This modification is advantageous because it facilitates inserting a tool into the aperture in order to attain increased leverage when removing the arbor body, which arbor body is a type of knockout. Moreover, in regards to Izard, as modified, pre-modification by Newman, although a user can use a tool having a sharply pointed tip to remove the arbor body, this technique still presents drawbacks relative to the teachings of Newman because this technique requires the use an uncommon tool (e.g., a sharp tipped awl is not as common of a tool as a flathead screwdriver), this technique presents a danger resulting from the use of a sharp-tip tool for a prying action (e.g., if the tool slips out of the aperture, the sharp tip of the tool may injure a user), and this technique relies on a limited sized surface area between the tool and the arbor body, thus being susceptible to the tool slipping out of the aperture under force. The present modification of Izard, as modified, further in view of Newman removes all these drawbacks because a common tool such as a flathead screwdriver can be used as the prying tool, a flathead screwdriver presents less danger than a sharp-tip tool due to lacking a sharply pointed tip, and a flathead screwdriver can engage a large surface area in the aperture when the aperture is in the form of an enlarged opening, thereby reducing the likelihood of the tool slipping out of the aperture. 
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izard in view of Rajvanshi and Nattel as applied to claim 17 above, and further in view of US Pat. No. 1,941,997 to Newman et al.
Regarding claim 21, Izard, as modified, discloses that the aperture is an opening (see the annotated Fig. above; the aperture being a curved opening that separates the first line from the second line), and wherein the arbor body 11 further includes a second opening on a diametrically opposite side of the arbor body from the first opening (see the annotated Fig. above – each aperture is an opening). 
Regarding claim 22, Izard, as modified, discloses that the first and second openings (i.e., the openings defined by the apertures) are positioned equidistant from the first and second uninterrupted portions 12 (when measured in either of a horizontal direction extending left-right along the plane of the page of Fig. 2 of Izard and a vertical direction extending up-down along the plane of the page of Fig. 2 of Izard). 
Izard fails to disclose that the first opening is an enlarged opening relative to the etching and that the second opening is an enlarged opening as required by claim 21. 
Newman is pertinent to the same problem faced by the present invention, which problem is making a knockout more easily removable from a surrounding body (see Newman at page 1, lines 10-15 and page 1, lines 25-30; this problem is also acknowledged in the present written description at paragraph 22). Additionally, Newman’s disclosure is in the field of endeavor of construction tools, which field of endeavor also includes saws. Newman teaches a knockout body 12 (see Fig. 1; note that Newman uses the terms ‘knock-out’ and ‘pry-out’ interchangeably – see the use of ‘knock-out’ at page 1, line 56-57 approximately and at claim 7, and see the use of ‘pry-out’ at page 1, lines 53-55 and at claim 1, as examples) that includes an aperture 20 that is an enlarged opening relative to first and second extensions (see Fig. 1, where the opening is enlarged relative to the line of rupture 14). Newman teaches forming the aperture along the line of rupture at a location opposite the attachment point of the knockout body 12 (see Fig. 1). Newman teaches that providing an aperture that is an enlarged opening in a knockout body more easily allows a prying member to be inserted into the aperture, thus providing the advantage of attaining a maximum of leverage effect with the prying member (see page 1, lines 24-29). 
It would have been obvious to one of ordinary skill in the art to provide the apertures of Izard, as modified, in the form of enlarged openings as taught by Newman. This modification is advantageous because it facilitates inserting a tool into the aperture in order to attain increased leverage when removing the arbor body, which arbor body is a type of knockout. Moreover, in regards to Izard, as modified, pre-modification by Newman, although a user can use a tool having a sharply pointed tip to remove the arbor body, this technique still presents drawbacks relative to the teachings of Newman because this technique requires the use an uncommon tool (e.g., a sharp tipped awl is not as common of a tool as a flathead screwdriver), this technique presents a danger resulting from the use of a sharp-tip tool for a prying action (e.g., if the tool slips out of the aperture, the sharp tip of the tool may injure a user), and this technique relies on a limited sized surface area between the tool and the arbor body, thus being susceptible to the tool slipping out of the aperture under force. The present modification of Izard, as modified, further in view of Newman removes all these drawbacks because a common tool such as a flathead screwdriver can be used as the prying tool, a flathead screwdriver presents less danger than a sharp-tip tool due to lacking a sharply pointed tip, and a flathead screwdriver can engage a large surface area in the aperture when the aperture is in the form of an enlarged opening, thereby reducing the likelihood of the tool slipping out of the aperture. Finally, enlarging both openings of Izard, as modified, is advantageous because a user is provided with a choice regarding which aperture to use to remove the arbor body – e.g., a user can select among the two enlarged openings based on whichever opening present more convenient access for that particular user. 
Response to Arguments
Applicant's arguments filed 23 September 2022 have been fully considered but they are not persuasive. Initially regarding the rejection of claim 1 under 35 USC 103, the Applicant summarizes the rejection of claim 1 under 35 USC 103 from pages 7-9 of the Remarks, and then argues at page 9 of the Remarks that Rajvanshi and Nattel are non-analogous art.
This argument is not persuasive. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. In the present case, Rajvanshi and Nattel satisfy at least the second option for being analogous art, in that each of these references is pertinent to the problem of removing a knockout from a surrounding body. Removing a knockout from a surrounding body is the same problem faced by the present inventor when selecting a tool to remove the knockout, where the knockout is in the form of an arbor body, from a remainder of the surrounding body. As a result, Rajvanshi and Nattel are analogous art because each of these references is pertinent to the problem of removing a knockout from a surrounding body as faced by the present inventor.
Next, still in regards to the rejection of claim 1 under 35 USC 103, the Applicant argues at page 9 of the Remarks that one of ordinary skill in the art would not have thought to use the tool of Rajvanshi on the arbor of Izard because the alleged aperture of Izard would not fit the screwdriver of Rajvanshi. 
This argument is not persuasive. Flat head screwdrivers are available in a variety of sizes, including sizes where a tip of the flathead blade is sufficiently narrow to fit into the aperture of Izard. For example, a screwdriver suitable for tightening screws on a pair of eyeglasses typically has a small head. Thus, the Applicant’s assertion that a flathead screwdriver as taught by Rajvanshi cannot fit into the aperture of Izard is not persuasive because the Applicant’s argument fails to consider the use of a narrow-tipped flathead screwdriver. The second reason that the Applicant’s argument is not persuasive is because the argument treats the size of the aperture as being fixed. Instead of being fixed in place, however, the arbor body of Izard is movable relative to a remainder of the saw blade upon urging the arbor body with a tool such as a screwdriver. As a user presses the tool against the arbor body of Izard at the aperture, the arbor body moves away from a remainder of the saw blade, thus enlarging the size of the opening of the aperture. That is, the size of the opening presented by the aperture is not a constant size, but changes as the arbor body is pushed to rotate relative to the remainder of the saw blade. Therefore, even if a flathead screwdriver fails to fit through the aperture when the arbor body is aligned in a plane with the remainder of the saw blade, the flathead screwdriver is nonetheless insertable into the aperture as the aperture increases in size due to pivoting of the arbor body relative to the saw blade. As such, the Applicant’s arguments that a flathead screwdriver taught by Rajvanshi cannot fit into the aperture of Izard are not persuasive. 
Finally, in regards to the rejection of claim 1 under 35 USC 103, the Applicant argues at page 9 of the Remarks Nattel relies on a tool having notches 26, 27 to engage edges of a knockout in order to apply the rocking motion. The Applicant asserts that the tool of Nattel, if used on the saw blade of Izard, would damage the edge of the diamond shaped opening. 
This argument is not persuasive. As an initial matter, the argument is against a modification that is not actually made – i.e., the rejection of claim 1 does not require use of the tool as disclosed by Nattel. Instead, the rejection relies on Nattel’s teaching of providing a rocking motion of a knockout to fracture tabs holding the knockout in place. That is, Nattel teaches that repeated rocking fatigues tabs joining a knockout to a surrounding body, and the rejection merely incorporates the repeated rocking of Nattel in order to fatigue the tabs of Izard. A screwdriver is also able to provide a rocking motion by pivoting the screwdriver back and forth. Indeed, Rajvanshi teaches that an advantage of the use of a screwdriver to remove a knockout is that specialized tools are not required. Thus, the Applicant’s arguments against use of the tool of Nattel are not persuasive because the rejection does not require the use of the tool of Nattel. The second reason that the Applicant argument is not persuasive is that the argument relies only on speculation. There is no evidence that the tool of Nattel, if used to remove the knockout of Izard, would damage the saw blade around the opening left by the removal of the arbor body. Since this argument is purely speculation and is not supported by any evidence, the argument is not persuasive.
Turning to the rejection of claim 5 under 35 USC 103, the Applicant argues beginning at page 9 of the Remarks that the cited combination of references does not teach or render obvious an enlarged opening between first and second extensions that form an obtuse angle. The Applicant’s argument is premised on Newman’s disclosure being in relation to a knockout in an electrical box. 
This argument is not persuasive. First, Newman is analogous art due to being pertinent to the problem of removing a knockout from a surrounding body, which is a problem faced by the present inventor. Second, Izard teaches an aperture that defines an opening at a center of its etching as noted in the annotated Fig. above. Newman likewise teaches an enlarged aperture that defines an enlarged opening at a center of its etching, where the enlarged aperture is positioned opposite from the bending line of the knockout (see Fig. 4 of Newman). Thus, in view of the teaching of Newman that the enlarged opening of the aperture is provided at a location such that etching extensions on both sides of the opening are equal in length, one of ordinary skill in the art would be motivated to provide the enlarged opening on the etching of Izard in the same manner such that the extensions on both sides of the opening are equal in length. Note only that, but Fig. 4 of Newman teaches providing the enlarged opening opposite the bending line of the knockout such that inserting a tool into the opening produces a bending moment around the bending line of the knockout. One of ordinary skill in the art would be motivated to retain the feature of the enlarged opening being opposite the bending line of the knockout because this location aligns the bending moment of a tool inserted into the opening to be around the bending line of the knockout, such that in prying of the knockout by inserting a tool into the opening the prying force applied is primarily against the location of connection between the knockout and the surrounding body. In other words, consider if the aperture ‘21’ shown in Fig. 4 of Newman were located at the top of the knockout relative to Fig. 4 – the bending movement resulting from prying the knockout with a tool in the aperture would not be aligned with the direction in which the knockout is intended to pivot. Thus, not only is the location of the enlarged opening at the center of the etching of Izard supported by the teachings of Newman, but it is also a location that aligns the bending moment provided by a tool inserted into the opening with the pivoting direction of the knockout. Since both Izard and Newman teach the opening location required by claim 5, and since there is a motivation to provide the opening at the location required by claim 5, the Applicant’s arguments are not persuasive.  
Turning to the rejection of claim 7 under 35 USC 103, the Applicant argues at page 11 of the Remarks that Rajvanshi and Pistritto are non-analogous art due to being directed to knockouts for electrical cabinets. This argument is not persuasive. As noted above, a reference is analogous if (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor. In the present case, both Rajvanshi and Pistritto are analogous as a result of satisfying the second option. Each of these references is analogous art as a result of being pertinent to the problem of removing a knockout from a surrounding body. As such, the Applicant’s argument is not persuasive. 
Next, also at page 11 of the Remarks, the Applicant further argues against the rejection of claim 7 under 35 USC 103 by asserting that Pistritto requires striking a tool to remove a knockout, that Pistritto is silent regarding pivoting of a tool, and that Pistritto requires the use of pliers to remove a ring ‘16’. 
These arguments are not persuasive. The rejection cites Pistritto merely for its teaching of inserting a head of a screwdriver sufficiently far under a knockout that not only the tip of the screwdriver is under the knockout. Izard, as previously modified, already teaches inserting a tool into an aperture of a knockout and pivoting the tool to remove a knockout. The Applicant’s argument is against Pistritto alone, rather than against Izard as modified, where Izard as modified by Rajvanshi already teaches the insertion and pivoting of a tool to remove a knockout. The rejection does not incorporate every teaching of Pistritto into Izard, as modified by Rajvanshi, but instead only incorporates the teaching of inserting a head of a screwdriver sufficiently far under a knockout that not only the tip of the screwdriver is under the knockout. As such, the arguments related to other teachings of Pistritto are not persuasive because theses aspects of Pistritto are not relied upon for the present rejection. In summary, the Applicant’s argument is not persuasive because the argument is against features of Pistritto other than the teaching of inserting a head of a screwdriver under a knockout so that more than merely a tip of the screwdriver is under the knockout. 
Next, turning to the rejection of claim 12 under 35 USC 103, the Applicant argues at page 12 of the Remarks rely on the same reasons as the Applicant’s arguments related to claim 5. These arguments are not persuasive for the same reasons as discussed in regards to claim 5 above.
The Applicant arguments at page 12 of the Remarks in regards to the rejection of claim 14 under 35 USC 103 rely on the same reasons as the Applicant’s arguments related to claim 1. These arguments are not persuasive for the same reasons as discussed in regards to claim 1 above.
Turning to the rejections of claims 17, 21, and 22, the Applicant appears to repeat the Applicant’s arguments already addressed above in regards to claim 5. As explained above, these arguments are not persuasive. The Applicant’s assertion that “the opening for knockouts on electrical boxes can be positioned arbitrarily and are generally positioned directly across from a connection point to the remainder of the electrical box because the opening left from the removal of the knockout does not require that the integrity of the opening stays intact”. This argument is not persuasive for similar reasons as discussed above in regards to claim 5. To summarize, in Newman, the position of the enlarged opening ensures that the force provided by inserting a tool into the opening and prying the tool pivots the knockout about the axis defined by the connection between the knockout and the surrounding body. Thus, the position of the opening aids in removal of the knockout by aligning the pivoting action of the knockout with the tab(s) connecting the knockout to the surrounding body. Since this location provides an advantage, the Applicant’s arguments are not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724